PER CURIAM.
Epitomized Opinion
John Walter brought an action for damages fc; loss or destruction of household goods and othe personal porperty claimed to have been shipped un der a contract with defendant Moving Company Plaintiff claimed that defendant agreed to transpor plaintiff’s goods in question by motor truck iron Cleveland, Ohio, to Erie, Pa., and that instead 6 shipping said goods by motor truck it shipped then over a railroad by freight and that upon'their ar rival at Erie it was found that some of the good had been lost and others damaged. Defendan claimed that the goods were to be transported b; motor truck but if the roads were not in such ; condition as to make this possible, then by freigh over the New York Central Railroad. Plaintii claimed damages for loss and damages to the good and also for freight and demurrage. Upon secur ing a judgment, the defendant prosecuted erroi *345claiming that the verdict was against the weight of evidence, that incompetent and hearsay evidence of the value of the goods was improperly admitted and that there was error in the charge. In sustaining the judgment for the plaintiff the court of appeals held: •
Attorneys — Reed, Meals, Orgill & Masehke, for Moving Co.; White, Cannon & Spieth, for Walter.
1. While there was a conflict of testimony as to the exact terms of the contract, it cannot be said that the verdict was against the weight of evidence.
2. The plaintiff’s testimony as to the value of the goods lost, being based on inquiries made by him at various stores as to value, was competent, as the basis or opinion went to the weight rather than the competency of the evidence.
3. The plaintiff was entitled to recover the freight charges paid by him in order to procure his goods, as the defendant, by shipping the goods on the railroad, incurred the freight charges.